           Case 4:21-cv-00450-JM Document 11-6 Filed 06/15/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT FOR
                            THE EASTERN DISTRICT OF ARKANSAS

------------------------------------------------------------------ x
                                                                   :
                                                                   :
DYLAN BRANDT, et al.,                                              :
                                                                   :
                                    Plaintiffs,                    :   Case No.: 4:21-CV-00450-JM-01
                                                                   :
                                    v.                             :
                                                                   :
LESLIE RUTLEDGE, et al.,
                                                                   :
                                    Defendants.                    :
                                                                   :
                                                                   :
------------------------------------------------------------------ x


             DECLARATION OF AMANDA AND SHAYNE DENNIS
    IN SUPPORT OF PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

                  We, Amanda Dennis and Shayne Dennis, hereby declare as follows:

                  1.       We are Plaintiffs in this action. We offer this Declaration in support of

Plaintiffs’ Motion for a Preliminary Injunction. We have personal knowledge of the facts set forth

in this Declaration and could and would testify competently to those facts if called as witnesses.

                  2.       We are the parents of Brooke Dennis, who is a 9-year old girl in the third

grade. Brooke is transgender. When Brooke was born, she was designated as male on her birth

certificate, but her gender identity is female.

                  3.       Although we did not discuss Brooke’s female gender with her until last year,

we believe that Brooke has always known who she is. Since Brooke was 2 years old, she has

gravitated towards traditionally feminine dress and activities. For example, Brooke has always

loved to dress-up in girls’ clothes. We remember Brooke often put a shirt on her head to create

long “hair” for herself, and around the holidays, we could never keep the Christmas tree skirt on



                                                         -1-
                                                                                                6
         Case 4:21-cv-00450-JM Document 11-6 Filed 06/15/21 Page 2 of 5




the tree because Brooke would take it off and wear it. When we visited with family, Brooke loved

to play dress-up with her female cousins.

               4.      We used to buy Brooke traditionally boys’ clothes, but when she was 4

years old, her grandma bought her colorful sneakers from the girls’ section of the store. From then

on, Brooke has insisted on wearing only traditionally girls’ clothing.

               5.      As Brooke has grown older, we have seen her become upset when others

do not recognize her as she recognizes herself. For example, when Brooke was in second grade

we brought her to the store to buy a Halloween costume. We told her she could pick any costume

in the store, but she froze. We could see that Brooke was paralyzed by anxiety—she knew she

wanted a costume from the girls’ section, but she was fearful of what people would say if she

picked one of the costumes designated for girls. Brooke broke down in tears in the costume aisle

and Amanda had to comfort her.

               6.      At school, Brooke experienced significant distress related to not being

understood as a girl and frequently came home crying. Brooke felt anxious and got upset when

classmates would openly debate whether she is a boy or a girl or when she was asked to line up in

the boys’ line at school. These experiences caused Brooke to be visibly upset, and to act out at

home. During the 2019-2020 school year, Brooke started going to the school counselor regularly.

She was not the happy child she used to be.

               7.      In April 2020, we had a photographer come to the house to take family

portraits. During the photoshoot, the photographer used female pronouns with Brooke, and we

noticed that Brooke did not correct her. After the photo shoot, Amanda asked Brooke how that

made her feel. Brooke told her that she liked it and would prefer if people used female pronouns.

We told her that would be fine, and Brooke declared, “I am Brooke and I’m a she.”



                                                -2-
         Case 4:21-cv-00450-JM Document 11-6 Filed 06/15/21 Page 3 of 5




              8.      After that moment, it was as if a cloud lifted and Brooke’s smile came back.

We had a happy, bright-eyed child again, and we were relieved to see our child flourishing once

more. Since then, we have referred to Brooke with female pronouns at home, as have her

grandparents, her teachers, and others in our broader community.

              9.      After the conversation about pronouns last April, we had Brooke begin

therapy with a counselor experienced with youth experiencing an incongruence between their

gender identity and assigned sex at birth. The counselor diagnosed Brooke with gender dysphoria

in June 2020, and referred us to the Gender Spectrum Clinic at Arkansas Children’s Hospital (the

“Clinic”).

              10.     We had our first appointment with the Clinic in October 2020. At that

appointment, Brooke’s physician provided us with information about gender dysphoria and the

standards of treatment. The doctor told us to closely watch Brooke for signs of puberty, and

advised us that puberty-delaying treatment could begin after the onset of puberty. We will have

regular check-in appointments with the Clinic to monitor Brooke’s development.

              11.     We understand that, at 9 years of age, puberty could begin for Brooke at

any time. From our conversations with and observations of her, it is clear to us that Brooke is

already anxious about the prospect of going through a typical male puberty. She has expressed

worry to us about how her body is different than the girls at school. Brooke has a 12-year old

brother, and we have watched her see the changes he is going through as he undergoes puberty.

Recently, Brooke came to Amanda crying saying she did not want to get an Adam’s apple.

              12.     Because we can see that Brooke is already so anxious about puberty, when

she starts puberty we plan to start her on puberty-delaying treatment, which have been

recommended by her doctors. We understand that puberty-delaying treatment is critical to prevent



                                               -3-
         Case 4:21-cv-00450-JM Document 11-6 Filed 06/15/21 Page 4 of 5




the distress of going through a typical male puberty. We also understand that puberty-delaying

treatment will give us time to assess whether gender-affirming hormone therapy will be medically

necessary to keep Brooke healthy and initiate a puberty consistent with her female gender.

               13.     We are worried about not being able to obtain puberty-delaying treatment

for Brooke when puberty begins. We promised our children we would always protect them, and

for Brooke that means ensuring she has access to the healthcare that she needs, and that her doctors

have agreed is medically necessary for her. We have already begun exploring our options for

flying to another state for treatment if the law prevents Brooke from receiving puberty-delaying

treatment in Arkansas. However, we understand that Brooke could need regular visits to ensure

that the treatment is administered safely and effectively, and this is not a sustainable option

financially. Further, we understand that the law would prevent Brooke’s physicians from referring

her to a doctor in a state where gender-affirming care is not prohibited and it feels risky to try to

find medical care on our own without the support and expertise of the doctors at the Gender

Spectrum Clinic.

               14.     We are left with the choice of staying in our home state or moving. If

necessary to get Brooke the treatment she needs, we will move. But we will be doing so at a great

cost—we have developed close ties to our community through friendships, the children’s schools,

and Amanda’s job in leadership development at Walmart. We would also be moving away from

our families, including Shayne’s elderly parents for whom we provide supportive care.

               15.     We will do what is necessary to protect Brooke's health and well-being, but

we believe that we should not be forced to leave our home state to do so.



       I declare under penalty of perjury that the foregoing is true and correct.



                                                -4-
Case 4:21-cv-00450-JM Document 11-6 Filed 06/15/21 Page 5 of 5
